Cassoday, C. J.
This court has repeatedly declared that the right to and liability for costs in any action or proceeding in this state is regulated and governed entirely by the statutes. In re Carroll’s Will, 53 Wis. 228, 233, 10 N. W. 375; Wis. Cent. Co. v. Kneale, 79 Wis. 89, 95, 48 N. W. 248; Nash v. Meggett, 89 Wis. 486, 494, 61 N. W. 283; Estate of Cole, 102 Wis. 1, 11, 78 N. W. 402; Dowling v. Fire Asso. 102 Wis. 383, 386, 78 N. W. 581; In re Donges’s Estate, 103 Wis. 497, 513, 79 N. W. 786; In re Will of Healy, 108 Wis. 632, 84 N. W. 835; McMahon v. Snyder, 117 Wis. 463, 467, 94 N. W. 351. Pursuant to the statutes, such administrator was expressly authorized by the county court to commence the action he brought in the circuit court to recover certain assets alleged to be a part of the estate of Mary McIntyre, deceased. Secs. 3811, 3813, Stats. 1898; Jones, v. Graham, 80 Wis. 6, 10, 49 N. W. 122. But the administrator was beaten in that action, and judgment was entered therein in favor of Mary Ann Woods, dismissing the action and for costs and disbursements, as mentioned in the foregoing statement, to be recovered from Ferguson as such administrator. The entry of such judgment seems to have been in strict accordance with the statute which provides, in effect, that in an action prosecuted or defended by an administrator, “unless otherwise specially provided, costs shall be recovered as in an action by and against a person prosecuting or defending in his own right; but such costs shall be chargeable only upon or collected of the estate, fund or party represented, unless the court shall direct the same to he paid by the plaintiff or defendant personally, for mismanagement or bad faith in such action or defense.” Sec. 2932, Stats. 1898. Here, there is no claim of any “mismanagement or bad faith,” much less any direction of the *547court that the administrator should be personally liable for such costs. Wiesmann v. Brighton, 83 Wis. 550, 53 N. W. 911. Another section of the statute relating to proceedings in county courts provides that:
“If the assets received by the executor or administrator, and which can be appropriated to the payment of debts, shall not be sufficient he shall, after paying necessary expenses of administration, pay the debts against the estate in the” order therein prescribed. Sec. 3852, Stats. 1898.
In construing this section of the statute It was said by the late Justice Pinney, speaking for the court, that:
“Where the administrator makes payment of a claim for proper and necessary counsel fees or other proper expenses of administration, he can charge the same in his account and have it allowed at a reasonable amount and paid out of the assets of the estate in his hands, and such claim will have priority over the general debts of the decedent.” Miller v. Tracy, 86 Wis. 330, 334, 56 N. W. 866; Opitz v. Karel, 118 Wis. 527, 536, 95 N. W. 948.
Since there was no “mismanagement” nor “bad faith in •such action” against Mary Ann Woods, it follows that the costs incurred in that action were “necessary expenses of administration” within the meaning of the section last cited. Certainly, such costs were not a claim against Mary McIntyre within the meaning of sec. 3838, Stats. 1898. Brown v. McGee's Estate, 117 Wis. 389, 94 N. W. 363. Nor can that action be regarded as one pending at the time of the death of Mary McIntyre, within the meaning of secs. 3846, 3847, as claimed by counsel. The judgment is supported by the findings, and the findings are sustained by the evidence.
By the Court. — The judgment of the circuit court is affirmed.